Order unanimously reversed on the law and facts, without costs of this appeal to either party; and order of Erie County Children’s Court affirmed. Memorandum: Children’s Court adjudged the respondent to be the father of the appellant’s children. Upon appeal from the order of that court Special Term reversed and dismissed the petition. There was ample evidence to support the determination of Children’s Court and the reversal thereof by Special Term was erroneous. (Appeal from order of Erie Special Term reversing an order of Erie Children’s Court holding that respondent was guilty of nonsupport and referring the matter for financial investigation.) Present — Bastow, J. P., Goldman, Halpern, McClusky and Henry, JJ.